 

TRXADE GROUP, INC.

 

SECURITIES PURCHASE AGREEMENT

FOR

BONUM HEALTH, LLC

 

This Securities Purchase Agreement, dated as of the date below (this
“Agreement”), is entered into by and among Trxade Group, Inc. (the “Company”), a
corporation incorporated in the state of Delaware, and Bonum Health, LLC a
Florida limited liability company(the “Investor”).

 

This Agreement is entered into in connection with the ASSET PURCHASE AGREEMENT
(this “APA”), dated as of 23 October 2019 (the “Effective Date”) by and between
Investor, Hardikkumar Patel, Manager of Investor on one hand, and Bonum Health,
LLC, a Delaware limited liability company and wholly owned subsidiary of the
Company, on the other hand. This Agreement is incorporated to the APA by
reference.

 

The parties hereby agree as follows:

 

1. The Securities.

 

(a) Issuance of Securities. In connection with the APA, and subject to all of
the terms and conditions therein and hereof, the Company agrees to issue to the
Investor, and the Investors agrees to receive as consideration under the APA,
shares of Common Stock (each, a “Security” and, collectively, the “Securities”)
pursuant to the terms and conditions of the APA. The number of Securities listed
under Section 2(e)(iii) as consideration for the Purchased Assets, as described
in the APA, shall be subject to adjustment for any stock splits,
recapitalizations and the like of the Company.

 

(b) Delivery; The sale and purchase of the Securities shall take place at a
closing (the “Closing”) to be held at such place and time as the Company and the
Investor may determine (the “Closing Date”). At the Closing, the Company will
deliver to the Investors the Securities to be purchased by such Investor,
against achievement by the milestone in the APA. The Company may conduct one or
more additional closings within the time allotted under the APA (each, an
“Additional Closing”) to be held at such place and time as the Company and the
Investor may determine (each, an “Additional Closing Date”).

 

2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that:

 

(a) Due Incorporation. The Company (i) is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.

 

-1-

 

 

(b) Authority; Enforceability. The execution, delivery and performance by the
Company of this Agreement and Securities issued hereunder (and collectively with
the other documents referenced herein, including the APA, referred to as the
“Transaction Documents”) and the consummation of the transactions contemplated
hereby and thereby (i) are within the power of the Company and (ii) have been
duly authorized by all necessary actions on the part of the Company. Each
Transaction Document executed by the Company has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

(c) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
violate the Company’s Certificate of Incorporation, Bylaws or other formation or
charter documents, as applicable (as amended, the “Charter Documents”), or any
material judgment, order, writ, decree, statute, rule or regulation applicable
to the Company.

 

(d) Capitalization. As of the date of this Agreement, the authorized and
outstanding capital stock of the Company is as set in the Company’s Public
Filings (as defined herein).

 

(e) Piggy Back Registration. All Securities issued hereunder shall be subject to
the Registration Rights Agreement, attached hereto.

 

3. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of a Security
as follows:

 

(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Investor, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

(b) Securities Law Compliance. Such Investor has been advised that the
Securities and the underlying securities have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration requirements is available. Such Investor has
not been formed solely for the purpose of making this investment and is
purchasing the Securities to be acquired by such Investor hereunder for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof, and Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Such Investor has such knowledge and experience in
financial and business matters that such Investor is capable of evaluating the
merits and risks of such investment, is able to incur a complete loss of such
investment without impairing such Investor’s financial condition and is able to
bear the economic risk of such investment for an indefinite period of time.

 

-2-

 

 

(c) Access to Information. Such Investor has received, read carefully and
understands this Agreement and the Securities and all exhibits hereto and
thereto and has consulted its own attorney, accountant and/or investment advisor
with respect to the transactions contemplated hereby and thereby and its
suitability for such Investor. The Company has made available to such Investor,
prior to the purchase of the Securities, all Public Filings filed under the SEC,
and Investor has had the opportunity to ask questions of and receive answers
from management of the Company concerning the terms and conditions of this
Agreement and the Securities and to obtain any additional information necessary
to verify information contained in the Agreement, the Securities or otherwise
related to the financial data and business of the Company, to the extent that
such parties possess such information or can acquire it without unreasonable
effort or expense, and all such questions, if asked, have been answered
satisfactorily and all such documents, if requested, have been found to be
satisfactory. The foregoing shall not limit the Company’s representations and
warranties or such Investor’s right to rely thereon.

 

(d) Acknowledgement of Risks. Such Investor is aware and acknowledges that (a)
the Company the risk that the Company could be unable to execute its business
strategy successfully; (b) the Securities involve a substantial degree of risk
of loss of its entire investment; (c) such Investor, in purchasing the
Securities, is relying solely upon the advice of such Investor’s tax advisor
with respect to the tax aspects of purchasing the Securities; and (d) because
there are substantial restrictions on the transferability of the Securities it
may not be possible for such Investor to liquidate its investment readily.
Investor has reviewed the Risk Factors and other information referenced in the
10-K, the 10-Q and the Public Filings. Such Investor has review the Company’s
from our Form S-1, our Annual Report on Form 10-K for the period ended December
31, 2018 (the “Form 10-K”) and all subsequent Quarterly Reports on Form 10-Q
(collectively, the Form 10 and the Form 10-K, Form 10-Q, and all other public
filings with the SEC are referred to hereinafter as the “Public Filings”). The
RISK FACTORS from our Public Filings and other information therein are
incorporated herein by reference. This offering is not complete without
reviewing the information presented in these documents.

 

(e) Accredited Investor. Such Investor (a) is an “accredited investor” within
the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act,
and (b) maintains its domicile, and is not merely a transient or temporary
resident, at the address shown on the signature page hereof.

 

(f) No Public Advertising. Investor acknowledges that Investor has not seen,
received, been presented with, or been solicited by any leaflet, public
promotional meeting, newspaper or magazine article or advertisement, radio or
television advertisement, or any other form of advertising or general
solicitation with respect to the Securities.

 

(g) Transfer Restrictions. Further, Investor is aware that the Company was
previously a shell company, and therefore the exemption offered pursuant to Rule
144 is not currently available. Notwithstanding the foregoing, however, Investor
is aware that because the Company has filed current “Form 10 information” with
the Securities and Exchange Commission reflecting its status as an entity that
is no longer a shell company, if (i) the Company remains subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act; and (ii) if
the Company has filed all reports and other materials required to be filed by
section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months; then the Shares issued in connection with this Offering may be sold
subject to Rule 144 (and applicable holding periods) and other applicable
securities laws after one year has elapsed from the date that the Company file D
“Form 10 information” with the Securities and Exchange Commission.

 

-3-

 

 

(h) Indemnification. Investor hereby agrees to indemnify and hold harmless the
Company, its principals, the Company’s officers, directors attorneys, and
agents, from any and all damages, costs and expenses (including actual
attorneys’ fees) which they may incur: (i) by reason of P Investor’s failure to
fulfill any of the terms and conditions of this Subscription; (ii) by reason of
Investor’s breach of any of representations, warranties or agreements contained
herein (including the Purchaser Questionnaire and Suitability Statement); or
(iii) with respect to any and all claims made by or involving any person, other
than Investor personally, claiming any interest, right, title, power, or
authority in respect to the Securities. Investor further agrees and acknowledges
that these indemnifications shall survive any sale or transfer, or attempted
sale or transfer, of any portion of the Securities.

 

4. Conditions to Closing of the Investor. Investor’s obligations at the Closing
and each Additional Closing are subject to the fulfillment, on or prior to the
Closing Date or applicable Additional Closing Date, of all of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date or applicable Additional Closing
Date.

 

(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date or applicable Additional Closing
Date with certain federal and state securities commissions, the Company shall
have obtained all governmental approvals required in connection with the lawful
sale and issuance of the Securities.

 

(c) Transaction Documents. The Company shall have duly executed and delivered to
the Investor the following documents: (i) this Agreement and (ii) Securities
issued hereunder.

 

5. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Securities at the Closing and at each Additional Closing is subject
to the fulfillment, on or prior to the Closing Date or the applicable Additional
Closing Date, of the following conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the Investor in Section 3 hereof shall be true and correct when made, and shall
be true and correct on the Closing Date and the applicable Additional Closing
Date.

 

(b) Legal Requirements. At the Closing and at each Additional Closing, the sale
and issuance by the Company, and the purchase by the Investor, of the Securities
shall be legally permitted by all laws and regulations to which such Investor or
the Company are subject.

 

-4-

 

 

6. Miscellaneous.

 

(a) Waivers; Amendments. Any provision of this Agreement and the Securities may
be amended, waived or modified only upon the written consent of the Company and
Investor.

 

(b) Governing Law; Arbitration, Consent to Jurisdiction, Waiver of Jury Trial.
Any action to enforce or interpret this Offering, or to resolve disputes over
this Agreement between the Company and the Investor, will be settled by
arbitration in accordance with the rules of the American Arbitration
Association. Arbitration will be the exclusive dispute resolution process, and
arbitration will be a held in Tampa, Florida. Any Party may commence arbitration
by sending a written demand for arbitration to the other Parties. The demand
will set forth the nature of the matter to be resolved by arbitration. The
Company will select the place of arbitration. The substantive law of the state
of Florida will be applied by the arbitrator to the resolution of the dispute.
The Parties will share equally all initial costs of arbitration. The prevailing
Party will be entitled to reimbursement of attorney fees, costs, and expenses
incurred in connection with the arbitration. All decisions of the arbitrator
will be final, binding, and conclusive on all Parties. Judgment may be entered
on any such decision in accordance with applicable law in any court having
jurisdiction of it. The arbitrator (if permitted under applicable law) or the
court may issue a writ of execution to enforce the arbitrator’s decision. TO THE
EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS SUBSCRIPTION, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALING OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT EACH MAY LEGALLY DO SO,
EACH PARTY HERETO HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT EITHER
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER PARTY HERETO TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(d) Transferability. The Securities shall not be transferred directly or
indirectly, by any Investor to any person (other than to persons who are and
remain affiliates of such Investor) without compliance with all applicable
securities laws.

 

(e) Successors and Assigns. Subject to the restrictions on transfer described
herein, the rights and obligations of the Company and the Investor shall be
binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

(f) Transaction Expenses. Each party agrees to pay its own costs and expenses
(including attorneys’ fees) in connection with the preparation and closing of
the transactions contemplated by this Agreement and the Securities

 

-5-

 

 

(g) Entire Agreement. This Agreement together with the APA other Exhibits
referenced herein and therein constitute and contain the entire agreement among
the Company and Investor and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.

 

(h) Notices. All notices, demands, consents, or other communications hereunder
shall in writing and faxed, mailed, emailed or delivered to each party as
follows: (i) if to a Investor, at such Investor’s address, email address, or
facsimile number set forth in the signature page attached hereto, or at such
other address as such Investor shall have furnished the Company in writing, or
(ii) if to the Company, at such address, or fax number set forth on the
signature pages hereto, or at such other address, or facsimile number as the
Company shall have furnished to the Investor in writing. All such communications
will be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

 

(i) Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

(k) Confidentiality and No-Trading. Except as required by law, the Investor
agrees that it shall keep confidential and shall not disclose or divulge any
confidential, proprietary or secret non-public information that such Investor
may obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Investor pursuant to this Agreement
or otherwise, or pursuant to visitation or inspection rights granted under this
Agreement, unless such information is known, or until such information becomes
known, to the public; provided, that such Investor may disclose such information
(a) to its attorneys, accountants, consultants and other professionals to the
extent necessary to obtain their services in connection with its investment in
the Company; (b) to any prospective transferee of any Securities from such
Investor as long as such prospective transferee agrees in writing to be bound by
the provisions of this section; or (c) to any affiliate of such Investor or to a
partner, stockholder or stockholder of such Investor. Investor understands that
To the extent disclosed, the Company’s confidential information as well as the
existence of the discussions concerning the Offering and the terms of the
Offering being contemplated by the parties may be deemed material non-public
information and Investor shall not trade in the stock of the Company while
Investor is in possession of any material non-public information conveyed
hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

-6-

 

 

You hereby certify that (a) all the information contained in this Agreement is
complete and accurate and contains no material omissions and may be relied upon
by the Company, and (b) you will notify the Company in writing immediately of
any change in any of such information.

 

Number of SHARES: ____________________________________________________

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly signed
as of the date first above written.

 

  INVESTOR :         BONUM HEALTH, LLC           By: Hardik Patel   Its: Manager

 

-7-

 

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly signed as of the date first above written.

 

  COMPANY:       TRXADE GROUP, INC.   a Delaware corporation         By:    
Name: Suren Ajjarapu, CEO         Trxade Group, Inc.   3480 Land O Lakes Blvd  
Land O Lakes, FL 34639         DATE:  

 

-8-

 

 

Exhibit B

 

Purchaser Questionnaire and Suitability Statements

 

See attached.



 

Trxade Group, Inc.

Purchaser Questionnaire and Suitability Statement

 

   

 

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE AND SUITABILTY STATEMENT

 

TRXADE GROUP, INC.,

a Delaware corporation

 

Private Placement of Securities

 

Ladies and Gentlemen:

 

The information contained herein is furnished to you in order that you may
determine whether the undersigned’s agreement to purchase Securities (the
“Securities”) issued by Trxade Group, Inc., a Delaware corporation (the
“Company”), may be accepted by you in light of the requirements of Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D under the Act, and an exemption contained in the
securities laws of certain states. The undersigned prospective investor (the
“Investor”) understands that the information is needed in order to satisfy
various suitability requirements, including the requirement that you must have
reasonable grounds to believe that the Investor is an “Accredited Investor”, as
defined in Rule 501 of Regulation D (which in the case of a partnership investor
formed for the purpose of investing in the Securities requires each partner to
be an Accredited Investor), and that the Investor has knowledge and experience
in financial and business affairs such that the Investor is capable of
evaluating the merits and risks of the proposed investment. The Investor
understands that (a) you will rely on the information contained herein for
purposes of such determination, (b) the Securities distributed in connection
therewith will not be registered under the Securities Act in reliance upon the
exemption from registration afforded by Section 4(a)(2) of the Securities Act
and Rule 506 of Regulation D promulgated thereunder, (c) the Securities will not
be registered under the securities laws of any state in reliance upon a similar
exemption, and (d) this Questionnaire is not an offer of the Securities or any
other securities.

 

The Investor understands that, although this Questionnaire and the responses
provided herein will be kept confidential, you may need to present it to such
parties as you deem advisable in order to establish the applicability under any
federal or state securities laws of an exemption from registration.

 

In accordance with the foregoing, the following representations and information
are hereby made and furnished:

 

(Please answer all questions. If the answer to any question is “None” or “Not
Applicable”, please so state. Each partner of an investing partnership formed
for the purpose of investing in the Securities must submit a completed
Questionnaire.)

 

Trxade Group, Inc.

Purchaser Questionnaire and Suitability Statement

 

 B-1 

 

 

1. General Information.

 

Name of Prospective Investor: ____________________________________________

 

State of Domicile: ____________________________________________

 

Type of Prospective Investor. The undersigned is:

 

  [  ] An individual         [  ] A corporation         [  ] A partnership or
limited liability company         [  ] A trust         [  ] Other

 

Address. The address of the undersigned is:
______________________________________

 

________________________________________________________________________

 

Contact Information. The contact information of the undersigned is:

 

Address: ____________________________________________

 

____________________________________________________

 

Telephone: ___________________________________________

 

Email: _______________________________________________

 

Facsimile: ____________________________________________

 

Contact Person (if the undersigned is an entity):________________________

 

Tax I.D. Number. If an entity, the federal tax identification number

(Employer Identification Number) of the undersigned is: ________________________

 

Trxade Group, Inc.

Purchaser Questionnaire and Suitability Statement

 



 B-2 

 

 

Entities. If the undersigned is an entity:

 

Nature of business: ____________________________________________

 

Date of inception of business: _____________________________________

 

Was the undersigned formed for the specific purpose of acquiring the Securities?

 

[  ] Yes [  ] No

 

2. Representations as to Accredited Investor Status. The undersigned has read
the definition of “Accredited Investor” from Rule 501 of Regulation D as set
forth in Exhibit A, and certifies that either (check one):

 

A. [  ] The undersigned is an “Accredited Investor” for one or more of the
following reasons:

 

[  ] (a) The undersigned is an individual (not a partnership, corporation, etc.)
whose individual net worth (excess of total assets at fair market value,
including homes (but excluding the value of the primary residence of such
individual), automobiles and personal property, over total liabilities (but
excluding the amount of indebtedness secured by the individual’s primary
residence up to its fair market value, and including the amount of any such
indebtedness in excess of such fair market value)), or joint net worth with his
or her spouse, presently exceeds $1,000,000;

 

[  ] (b) The undersigned is an individual (not a partnership, corporation, etc.)
who had an income in excess of $200,000 in each of the two most recent years, or
joint income with his or her spouse in excess of $300,000 in each of those years
(in each case including foreign income, tax exempt income and full amount of
capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year;

 

[  ] (c) The undersigned is a manager, director or executive officer (e.g.,
President or any vice president in charge of a principal business unit, division
or function such as sales, administration or finance) of the Company;

 

[  ] (d) The undersigned is a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000;

 

______________________________________________

 

______________________________________________

(describe entity)

 

Trxade Group, Inc.

Purchaser Questionnaire and Suitability Statement

 

 B-3 

 

 

[  ] (e) The undersigned is a trust with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Securities, whose purchase
would be directed by a “sophisticated person” as described in Rule
506(b)(2)(ii);

 

[  ] (f) The undersigned is a revocable trust which may be amended or revoked by
the grantors, and all of the grantors satisfy the conditions of clauses (a), (b)
or (c) above and have completed copies of this Questionnaire, which copies are
delivered to the Company herewith;

 

[  ] (g) The undersigned is an entity all the equity owners of which are
“accredited investors” within one or more of the above categories. If relying
upon this category alone, each equity owner must complete a separate copy of
this Questionnaire; All equity owners are listed below:

 

______________________________________

 

______________________________________

 

______________________________________

 

______________________________________

(list all equity owners)

 

B. [  ] The undersigned is not an “Accredited Investor”.

 

3. Representations as to Sophistication. The information requested in this
Section 3 must be provided by each prospective investor that is an individual,
each individual shareholder of a prospective investor that is a corporation,
each individual partner or member of a prospective investor that is a
partnership or limited liability company, each individual grantor of a
prospective investor that is a revocable trust and each sophisticated person as
described in Rule 506(b)(2)(ii) under the Securities Act that will direct the
investment by a prospective investor that is an irrevocable trust:

 

A. General

 

Do you have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Securities?

 

[  ] Yes [  ] No

 

Trxade Group, Inc.

Purchaser Questionnaire and Suitability Statement

 

 B-4 

 

 

Do you, either alone by reason of your business or financial experience or
together with your professional advisor(s), have the capacity to protect your
own interests in connection with a purchase of the Securities?

 

[  ] Yes [  ] No

 

Are you (or the beneficiary of the trust for which you are the fiduciary) able
to bear the economic risk of the investment, including a complete loss of the
investment?

 

[  ] Yes [  ] No

 

Would your purchase of the Securities be for investment?

 

[  ] Yes [  ] No

 

If not, please state the reason for which you would purchase the Securities:

 

____________________________________________________________

 

By signing below, the undersigned hereby acknowledges that the representations
set forth in this Questionnaire are accurate and complete in all respects, and
undertakes to immediately notify the Company in writing regarding any material
change in the information set forth herein prior to the date and time that the
undersigned purchases any Securities. The undersigned understands that the
Company and its legal counsel will rely on the accuracy and completeness of
these representations for the purpose of determining my suitability as a
prospective investor under applicable securities laws, and that a false
representation may constitute a violation of law and that any person who suffers
damage as a result of a false representation may have a claim against me for
damages.

 

Dated: ____________________

 

   

__________________________________ 

              Authorized Signature              

__________________________________



              Print Name              

__________________________________



              Print Title (if applicable)  

 

Trxade Group, Inc.

Purchaser Questionnaire and Suitability Statement

 



 B-5 

 

